                                          Case 3:19-cv-03952-EMC Document 22 Filed 05/18/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTONIO ZAYAS, et al.,                             Case No. 19-cv-03952-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER DISMISSING CASE WITH
                                   9             v.                                         PREJUDICE
                                  10     NATIONAL GENERAL INC.,                             Docket No. 21
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Antonio Zayas and Svetlana Narbaeva, proceeding pro se, filed this case on July 9, 2019,

                                  14   see Docket No. 1, and Judge Beeler dismissed it with leave to amend on July 29, 2019, see Docket

                                  15   No. 10. Plaintiffs were granted until August 19, 2019 to file an amended complaint, and that

                                  16   deadline was extended multiple times, with a final deadline of November 12, 2019. See Docket

                                  17   Nos. 13, 15. Plaintiffs did not file an amended complaint. On November 25, 2019, Judge Beeler

                                  18   filed a Report and Recommendation (“R&R”) recommending that the case be dismissed with

                                  19   prejudice. See Docket No. 16. This Court adopted that R&R on December 31, 2019, dismissing

                                  20   the case with prejudice and entering judgment. See Docket Nos. 18, 19. On January 24, 2020,

                                  21   Plaintiffs filed a handwritten letter. See Docket No. 20. After reviewing the letter, the Court

                                  22   construed it as a Motion to Reopen the case pursuant to Federal Rule of Civil Procedure 60 and

                                  23   granted the motion. See Docket No. 21.

                                  24          In its order granting Plaintiffs’ Motion to Reopen, the Court permitted Plaintiffs 60 days

                                  25   (from February 25, 2020) to file an amended complaint. Id. It cautioned Plaintiffs that if they did

                                  26   not file an amended complaint within 60 days, their case would be dismissed with prejudice.

                                  27   More than 80 days have now passed since the Court issued its prior order, and no amended

                                  28
                                                                                        1
                                          Case 3:19-cv-03952-EMC Document 22 Filed 05/18/20 Page 2 of 2




                                   1   Complaint has been filed. Accordingly, this case is DISMISSED with prejudice.

                                   2          The Clerk is directed to enter judgment and close this case.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: May 18, 2020

                                   7

                                   8                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
